Cuyahoga C.P. No. CR-0454857. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Cuyahoga County. Upon consideration of appellant’s second motion to supplement the record,
IT IS ORDERED by the court that the motion is granted and that the Clerk of the Court of Common Pleas of Cuyahoga County shall certify and transmit to the Clerk of the court the following documents within twenty days of the date of this entry: Transcripts from the January 11, February 9, and March 24, 2005, pre-trial hearings.